Citation Nr: 1708060	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 1, 2014, for compensation based on school attendance of dependent E.B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1983 to March 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2015 decision. In June 2016, the Board remanded the appeal for issuance of a statement of the case (SOC).


FINDINGS OF FACT

1.  E.B. reached the age of 18 in March 2012.

2.  The Veteran's claim for dependency benefits based on school attendance for E.B. was received by VA on February 4, 2015.

2.  E.B.'s course of study began on August 25, 2014.


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2014, for compensation based on school attendance of E.B. have not been met. 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.400, 3.667 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

Generally, prior to consideration of the merits of an appeal, the Board must determine whether VA has met its statutory duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in the development of that claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, general due process considerations have been satisfied. See 38 C.F.R. § 3.103 (2016). Further efforts to notify and assist the Veteran are not necessary because the outcome of an earlier effective date claim depends on documents that are already contained in the Veteran's VA claims file. Entitlement to an earlier effective date is not prejudiced by any VA failure to provide him with notice of the laws and regulations governing effective dates, if, as in this case, entitlement to an earlier effective date is not shown as a matter of law. Nelson v. Principi, 18 Vet. App. 407, 410 (2004). 

Analysis

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. 38 U.S.C.A. §§ 1115, 1134, 1135. Specific rates are provided for the Veteran's spouse and children. A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a). The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if she is enrolled in school. 38 C.F.R. §§ 3.503, 3.667.

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667(a)(1). Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date. 38 C.F.R. § 3.667(a)(2). Compensation may be paid until completion of education or training unless the dependent reaches the age of 23 years prior to completion. 38 C.F.R. § 3.57(a)(1).

In January 2010, the Veteran was granted an increased rating to 40 percent for his service-connected low back disability. In the notification letter informing him of the increased rating, he was told that he could receive an additional allowance for dependents, including unmarried children under 18 and unmarried children between 18 and 23 who were attending an approved school. At that time, he filed a Declaration of Status of Dependents, and his spouse and two children, including E.B., were added as dependents. He was informed of the additional payments for dependents and that E.B. would be removed from his award in March 2012 when he turned 18. Along with the notification of award of dependency, the Veteran was sent a VA Form 21-8764 which also explained that he "may be entitled to additional compensation for . . . unmarried children under 18 (or under 23 if attending an approved school). . . ."

In February 2015, the Veteran filed his claim for dependency based on school attendance for E.B. On that form, he stated that the official beginning date of the term or course was August 25, 2014. In June 2015, the RO granted the benefits effective September 1, 2014.

The Veteran contends that an effective date of September 1, 2012, is appropriate as E.B. began school attendance at the university on August 25, 2012. He contends that he was not aware that he could continue to receive additional compensation for a dependent child after age 18, if that child attended school. 

In a January 2010 notice informing the Veteran that he was entitled to additional payment for dependents as his service-connected disability was rated at least at 30 percent and in a January 2010 notice informing him that E.B. had been added as a dependent, the Veteran was informed that VA regulations allow for additional compensation payments for children who attend school up to age 23. When E.B. turned 18, it was then incumbent on the Veteran to have filed a claim with VA for benefits and to have informed VA that E.B. was attending school. He did not file such a claim until February 2015. That claim was not received within one year of E.B.'s 18th birthday, but was received within one year of the beginning E.B.'s term, which his claim form stated was August 25, 2014. September 1, 2014, was the first day of the calendar month following the month in which the award became effective. 

An earlier effective date is not warranted and the appeal will be denied.


ORDER

An effective date prior to September 1, 2014, for compensation based on school attendance of dependent E.B. is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


